Exhibit 10.36

UNIFIED GROCERS, INC.

EXECUTIVE SALARY PROTECTION PLAN III

(Effective as of January 1, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1

   1

ARTICLE 2

   1

ARTICLE 3

   5

ARTICLE 4

   5

4.1

  Amount of Supplemental Retirement Benefit.    5

4.2

  Reduction of Supplemental Retirement Benefit.    6

4.3

  Alternative Forms of Benefit Payments.    6

4.4

  Commencement of Benefit Payments.    7

4.5

  Benefit Payments to Beneficiaries.    8

4.6

  Forfeiture of Benefits.    8

4.7

  Benefits Unfunded.    8

ARTICLE 5

   8

5.1

  Establishment of a Trust.    8

5.2

  Interrelationship of the Plan and a Trust.    8

ARTICLE 6

   9

6.1

  Duties of Administrator.    9

6.2

  Finality of Decisions.    9

ARTICLE 7

   9

7.1

  Presentation of Claim.    9

7.2

  Notification of Decision.    9

7.3

  Review of a Denied Claim.    10

7.4

  Decision on Review.    10

7.5

  Legal Action    11

ARTICLE 8

   11

8.1

  Amendment and Termination.    11

8.2

  Contractual Obligation.    11

ARTICLE 9

   11

9.1

  Accelerated Distribution in Certain Events.    11

ARTICLE 10

   12

10.1

  No Employment Rights.    12

10.2

  Plan Binding On Successors.    12

10.3

  Nonassignability.    12

10.4

  Assignment.    12

 

-i-



--------------------------------------------------------------------------------

10.5

  Law Applicable.    12

10.6

  Captions.    12

10.7

  Validity.    12

10.8

  Status of Plan.    13

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 1

PURPOSE

This Plan is designed to provide retirement benefits for certain eligible
Employees and their beneficiaries. The Plan is intended to be a “top hat” plan
providing benefits to a select group of management or highly compensated
employees within the meaning of Section 201(2) of ERISA.

This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. In order to
transition to the requirements of Code Section 409A and related Treasury
Regulations, the Administrator may make available to Participants certain
transition relief provided under Notice 2007-86, as described more fully in
Appendix A of this Plan.

ARTICLE 2

DEFINITIONS

When used herein, the following terms shall have the following meanings unless a
different meaning is clearly required by the context of the Plan.

“Actuarial Equivalent” shall mean an amount having equal value when computed on
a basis using the Applicable Interest Rate and/or the Applicable Mortality Rate
as follows:

(a) “Applicable Interest Rate” is the interest rate for immediate annuities used
by the Pension Benefit Guaranty Corporation in determining the present value of
the lump sum equivalent on plan termination that is in effect on the first day
of the month preceding the month in which the Participant’s distribution
commences.

(b) “Applicable Mortality Table” is the same mortality table specified under the
definition of Actuarial Equivalent in the Retirement Plan.

“Administrator” shall mean the benefits committee that has been appointed by the
Board to administer the Plan.

“Beneficiary” shall mean a person or persons designated by the Participant to
receive the unpaid portion of the Participant’s Supplement Retirement Benefit in
the event of his or her death. If the Participant fails to designate a
beneficiary, then the Participant’s spouse shall receive the unpaid portion of
his or her Supplement Retirement Benefit. If the Participant did not have a
spouse on his or her death, then the Participant’s estate shall receive the
unpaid portion of his or her Supplement Retirement Benefit.

“Board” shall mean the board of directors of the Company.

 

-1-



--------------------------------------------------------------------------------

“Change of Control” shall mean any of the following: (i) the acquisition by any
person, entity, or group within the meaning of Section 13(d) or 14(d) of the
Securities and Exchange Act of 1934, of beneficial ownership of more than 50% of
the outstanding Class A Shares of the Company; (ii) if the individuals who on
January 1, 2005 serve on the Board no longer constitute a majority of the
members of the Board; provided, however that any person who becomes a director
subsequent to January 1, 2005 who was elected to fill a vacancy by a majority of
the Company’s members shall be considered as if a member on January 1, 2005; and
(iii) a liquidation or dissolution of the Company or the sale of all or
substantially all of the assets of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean Unified Grocers, Inc.

“Compensation” shall have the following alternative meanings:

(a) For purposes of calculating “Final Pay”, the term “Compensation” shall mean
the sum of the Participant’s annualized base salary, plus car allowance, earned
by the Participant during a calendar year. A Participant’s car allowance shall
be deemed to be $12,000 for the 1994 calendar year. This amount shall be
increased by 4% for each year thereafter.

(b) For purposes of calculating “Final Average Pay”, the term “Compensation”
shall mean the sum of the Participant’s annualized base salary, bonuses, plus
car allowance, earned by the Participant during a calendar year. A Participant’s
car allowance shall be deemed to be $12,000 for the 1994 calendar year. This
amount shall be increased by 4% for each year thereafter.

“Employee” shall mean any person who is classified by the Employer as a
common-law employee of the Employer.

“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Final Average Pay” shall mean the average of the Compensation that the
Participant earned during any five calendar years out of the ten calendar years,
including the current year, whether whole or partial years, preceding the
Participant’s Termination Date that yields the highest average.

“Final Pay” shall mean the highest Compensation that the Participant earned
during the three calendar years, including the current year, whether whole or
partial years, preceding the Participant’s Termination Date.

“Grandfathered Plan” shall mean the Unified Western Grocers, Inc. Executive
Salary Protection Plan II, amended and restated effective January 1, 2003.

 

-2-



--------------------------------------------------------------------------------

“Grandfathered Supplemental Retirement Benefit” shall mean the Participant’s
supplemental retirement benefit under the Grandfathered Plan.

“Normal Retirement Benefit” shall mean an amount equal to the annual benefits
that would be paid to the Participant if the Participant qualified for an
accrued benefit under the Retirement Plan and he or she elected to receive such
benefit in the form of a single life annuity beginning on the Participant’s 62nd
birthday, even if the Participant’s actual age on his or her Termination Date is
greater than age 62.

“Officer” shall mean any Employee who has been designated by the board of
directors of the Employer to be a Vice President of the Employer or higher
officer of the Employer.

“Participant” shall mean any Employee who is entitled to receive a benefit under
the Plan.

“Plan” shall mean the Unified Grocers, Inc. Executive Salary Protection Plan
III, effective as of January 1, 2005.

“Retirement Plan” shall mean the Unified Grocers, Inc. Cash Balance Plan.

“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the
Administrator in accordance with Treas. Reg. §1.409A-1(i). In determining
whether a Participant is a Specified Employee, the following provisions shall
apply:

(a) The Administrator’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and

(b) Each Participant who is among the individuals identified as a “key employee”
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Termination
Date during the 12-month period that begins on the April 1st following the
applicable identification date.

“Supplemental Retirement Benefit” shall mean the benefit provided for in
Section 4.1 below, reduced by Section 4.2 and the Grandfathered Supplemental
Retirement Benefit.

“Termination Date” shall mean the date on which a Participant ceases to be an
Employee of all Employers and their affiliates and for any reason, including but
not limited to, lay off or death, as determined in accordance with Code
Section 409A and related Treasury guidance and Regulations.

 

-3-



--------------------------------------------------------------------------------

“Vesting Percentage” shall have the following alternative meanings:

(a) For those Participants who first became a participant in the Grandfathered
Plan on or before January 1, 2003, the term “Vesting Percentage” shall have the
following meaning:

 

Years of Service

  Vesting Percentage

Less than 3

  0%

3 or more

  100%

(b) For those Participants who first became a participant in the Grandfathered
Plan after January 1, 2003 or this Plan on or after January 1, 2005, the term
“Vesting Percentage” shall have the following meaning:

 

Years of Service

  Vesting Percentage

Less than 3

  0%

3 years or more but less than 4

  50%

4 years or more but less than 5

  75%

5 or more

  100%

(c) Notwithstanding the foregoing, if a Participant incurs a Termination Date on
or after attaining age 62 and had at least three Years of Service on the
Termination Date, then the Participant’s Vesting Percentage shall be 100%. Also,
if a Participant incurs a Termination Date within one year following a Change of
Control, then such Participant’s Vesting Percentage shall be 100%.

“Year of Service” shall have the following alternative meanings:

(a) For those Participants who became a participant in the Grandfathered Plan
prior to January 1, 1999, the term “Year of Service” shall mean each full year
in which the Participant was an Employee. Notwithstanding the foregoing, if a
Participant ceases being an Officer, then any employment after such date shall
be disregarded for purposes of determining the Participant’s Years of Service.
For purposes of this definition, a full year in which a Participant was an
Employee shall be a 365 day period (or 366 day period in the case of a leap
year) that, for the first year, commences on the date that the Participant
become an Employee, and that, for any subsequent year, commences on an
anniversary of such date. If a Participant incurs a Termination Date and is
subsequently rehired as an Employee, then any employment prior to such rehire
date shall be disregarded for purposes of determining the Participant’s Years of
Service. Any partial year of employment shall not be counted. For purposes of
this definition, the Participant’s Years of Service shall terminate upon the
earlier to occur of the following: (i) six months following the date the
Participant becomes disabled; (ii) upon commencement of a long-term disability
benefit from a Company sponsored plan; or (iii) upon a Termination Date.

(b) For those Participants who first became a participant in the Grandfathered
Plan on or after January 1, 1999 or this Plan on or after January 1, 2005, the
term “Year of Service” shall mean each full year in which the Participant was an
Officer. For purposes of this definition, a full year in which the Participant
was an Officer shall be a 365 day period (or 366

 

-4-



--------------------------------------------------------------------------------

day period in the case of a leap year) that, for the first year, commences on
the date that the Participant became an Officer, regardless whether such date
occurs on, before or after January 1, 1999, and that for any subsequent year,
commences on an anniversary of such date. If the Participant incurs a
Termination Date and is subsequently rehired as an Officer, then any employment
as an Officer prior to such rehire date shall be disregarded for purposes of
determining the Participant’s Years of Service. Any partial year in which the
Participant has been an Officer shall not be counted as a Year of Service. For
purposes of this definition, the Participant’s Years of Service shall terminate
upon the earlier to occur of the following: (i) six months following the date
the Participant becomes disabled; (ii) upon commencement of a long-term
disability benefit from a Company sponsored plan; or (iii) upon a Termination
Date.

(c) Notwithstanding the foregoing, if a Participant incurs a Termination Date
within one year of a Change of Control, then such Participant shall be credited
with: (i) an additional three Years of Service; or (ii) the number of years of
service provided for in the Participant’s employment agreement or severance
agreement (if any), which ever is greater.

ARTICLE 3

ELIGIBILITY

All Employees shall become participants in this Plan as of the date on which
such Employee becomes an Officer. If the Participant ceases being an Officer,
then such Participant shall cease accruing any additional Supplemental
Retirement Benefits under the Plan. All Employees who were participants in the
Grandfathered Plan on December 31, 2004, shall become participants in this Plan
on January 1, 2005.

ARTICLE 4

SUPPLEMENTAL RETIREMENT BENEFIT

4.1 Amount of Supplemental Retirement Benefit. A Participant’s Supplemental
Retirement Benefit shall equal a 15 year certain annuity reduced by the
Grandfathered Supplemental Retirement Benefit. The annual benefit amount of this
annuity shall equal the following:

(a) If the Participant first became a participant in the Grandfathered Plan on
or before January 1, 2003, then such Participant’s annual benefit amount shall
equal the greater of the amount calculated under Subsection (c) or (d) below.
Notwithstanding the foregoing, if a Participant incurred a Termination Date
prior to January 1, 2003, then such Participant’s benefits shall be provided for
in the Grandfathered Plan document(s).

(b) If the Participant first became a participant in the Grandfathered Plan
after January 1, 2003 or this Plan on or after January 1, 2005, then such
Participant’s annual benefit amount shall equal the amount calculated under
Subsection (d) below.

(c) The Participant’s annual benefit amount shall equal the product of the
following:

(((Years of Service, limited to 13 x Final Pay x 5%) + (Years of Service in
excess of 13 x Final Pay x 1%)) – Normal Retirement Benefit) x Vesting
Percentage.

 

-5-



--------------------------------------------------------------------------------

(d) The Participant’s annual benefit amount shall equal the product of the
following:

(((Years of Service, limited to 15 x Final Average Pay x 4-1/3%) + (Years of
Service in excess

of 15 x Final Average Pay x 1%)) – Normal Retirement Benefit) x Vesting
Percentage.

4.2 Reduction of Supplemental Retirement Benefit.

(a) If the Participant’s Supplemental Retirement Benefit is based on the annual
benefit amount calculated pursuant to Subsection 4.1(c) above, then such annual
benefit amount shall be reduced by 3% for each year (or pro-rata for any partial
year) that the Participant’s benefit commencement date occurs prior to the date
on which the Participant attains age 62.

(b) If the Participant’s Supplemental Retirement Benefit is based on the annual
benefit amount calculated pursuant to Subsection 4.1(d) above, then such annual
benefit amount shall be reduced by the product of the following:

(i) 75, less the sum of the Participant’s age (years and full months) on the
date on which the benefits commence, and Years of Service on the Participant’s
Termination Date; and

(ii) 3%.

(c) Notwithstanding the foregoing, if a Participant incurs a Termination Date on
or after attaining age 65 and has at least three Years of Service on such
Termination Date, then the Participant’s annual benefit amount shall not be
reduced by this Section 4.2.

4.3 Alternative Forms of Benefit Payments.

(a) A Participant may elect to receive the Actuarial Equivalent of his or her
Supplemental Retirement Benefit in the form of: (i) a five year certain annuity;
or (ii) ten year certain annuity. The Participant must make this election within
30 days following the date on which he or she initially becomes a Participant in
the Plan. If the Participant does not make this election, the Supplemental
Retirement Benefit shall be paid in the form of a 15 year certain annuity.

(b) Notwithstanding the foregoing, a Participant may elect to change a
previously elected form of payment for benefits under the Plan in accordance
with the following criteria:

(i) The election shall not take effect until at least 12 months after the date
on which the election is made;

 

-6-



--------------------------------------------------------------------------------

(ii) The new distribution date for such benefits must be the first day of a
calendar year that is no sooner than five years after the distribution date that
would otherwise have been applicable to such benefits; and

(iii) The election must be made at least 12 months prior to the distribution
date that would otherwise have been applicable to such benefits.

For purposes of applying the provisions of this Section 4.3(b), a Participant’s
election to change the form of payment for such benefits shall not be considered
to be made until the date on which the election becomes irrevocable. Such an
election shall become irrevocable no later than the date that is 12 months prior
to the distribution date that would otherwise have been applicable to such
benefits. Subject to the requirements of this Section 4.3(b), the election form
most recently accepted by the Administrator that has become effective shall
govern the form of payout of such benefits.

4.4 Commencement of Benefit Payments.

(a) The Company shall begin paying the Participant or Beneficiary (if
applicable) his or her Supplemental Retirement Benefit, less any applicable
payroll, withholding or other taxes, on the later of: (i) 30th day following the
Termination Date; (ii) a date certain elected by the Participant in accordance
with Section 4.4(b) below; and (iii) the first day of the seventh month
following the date on which the Participant experiences such Termination Date if
the Participant is a Specified Employee and if required under Section 409A of
the Code.

(b) A Participant may elect to receive his or her Supplemental Retirement
Benefit, less any applicable payroll, withholding or other taxes, on a date
certain. The Participant must make this election within 30 days following the
date on which he or she initially becomes a Participant in the Plan. If the
Participant does not make this election, the Supplemental Retirement Benefit
shall be paid on the 30th day following the Termination Date (subject to subpart
(iii) in Section 4.4(a) above).

(c) A Participant may elect to postpone the date elected above in accordance
with the following criteria:

(i) The election shall not take effect until at least 12 months after the date
on which the election is made;

(ii) The new distribution date for such benefits must be the first day of a
calendar year that is no sooner than five years after the distribution date that
would otherwise have been applicable to such benefits; and

(iii) The election must be made at least 12 months prior to the distribution
date that would otherwise have been applicable to such benefits.

For purposes of applying the provisions of this Section 4.4(c), a Participant’s
election to postpone the distribution date elected for such benefits shall not
be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the distribution date that would otherwise have

 

-7-



--------------------------------------------------------------------------------

been applicable to such benefits. Subject to the requirements of this
Section 4.4(c), the election form most recently accepted by the Administrator
that has become effective shall govern the new distribution date of such
benefits.

4.5 Benefit Payments to Beneficiaries.

(a) In the event of the death of a Participant, after benefit payments to the
Participant have begun, the amount remaining to be paid shall be paid to the
Participant’s Beneficiary in the same form, and payable at the same time, as if
the Participant were still living.

(b) In the event of the death of a Participant prior to such time as benefit
payments have begun, then the Participant’s Beneficiary shall receive the
Participant’s Supplemental Retirement Benefit in the form elected by the
Participant.

4.6 Forfeiture of Benefits. If a Participant engages, directly or indirectly
(either as principal, agent, employee, consultant, stockholder, partner, or in
any other individual or representative capacity), in any business activity
within the Company’s area of business which is competitive with any business
conducted by the Company as of the Participant’s Termination Date, and if in the
opinion of the Administrator, the Participant would reasonably be expected to
utilize any confidential information (such as Company trade secrets including
business records, actual and prospective customer and supplier lists, and the
like) concerning the Company in connection with such business activity, then any
payments due to the Participant from the Plan shall be forfeited, and as a
result neither the Company, the Administrator, nor the trustee of a trust shall
be liable to pay the Participant, or any Beneficiary, any benefit under the
Plan.

4.7 Benefits Unfunded. The benefits payable under the Plan shall be paid by the
Company out of its general assets and shall not be otherwise specifically funded
in any manner. Nothing herein contained shall preclude the creation of a
bookkeeping or other reserve for benefits payable through the use of a trust.

ARTICLE 5

TRUST

5.1 Establishment of a Trust. The Company shall establish a trust, and shall
transfer over to such trust such assets as it determines, in its sole
discretion, are necessary to provide for the Company’s future liabilities
created under this Plan.

5.2 Interrelationship of the Plan and a Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of such trust shall govern the rights of the Participants
and the creditors of the Company to the assets transferred to such trust. The
Company shall at all times remain liable to carry out its obligations under the
Plan. The Company’s obligations under the Plan may be satisfied with trust
assets distributed pursuant to the terms of such trust, and any such
distribution shall reduce the Company’s obligations under this Plan.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 6

ADMINISTRATION

6.1 Duties of Administrator. The Plan shall be administered by the Administrator
in accordance with its terms and purposes. The Administrator shall determine the
amount and manner of payment of the benefits due to or on behalf of each
Participant from the Plan and shall attempt to cause them to be paid by the
Company accordingly.

6.2 Finality of Decisions. The decisions made by and the actions taken by the
Administrator in the administration of the Plan shall be final and conclusive as
to all persons, and the Administrator shall not be subject to individual
liability with respect to the Plan. Without limiting the generality of this
Section, the Administrator shall have the discretionary authority to determine
the amount of the benefits and to construe the terms of the Plan.

ARTICLE 7

CLAIMS PROCEDURES

7.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant or duly authorized representative of either (such Participant or
Beneficiary or duly authorized representative being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the benefit determination
desired by the Claimant.

7.2 Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, but not later than 90 days after receipt of the
claim by the Plan, unless the Administrator determines that special
circumstances require an extension of time for processing the claim. If the
Administrator determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Administrator expects to render the benefit
determination. Once the benefit determination is made in accordance with the
foregoing, the Administrator shall notify the Claimant in writing:

(a) that the Claimant’s requested benefit determination has been made, and that
the claim has been allowed in full; or

(b) that the Administrator has reached a conclusion adverse, in whole or in
part, to the Claimant’s requested benefit determination. The Administrator’s
notice of adverse benefit determination must be written in a manner calculated
to be understood by the Claimant, and it must contain:

(i) the specific reason(s) for the adverse benefit determination;

 

-9-



--------------------------------------------------------------------------------

(ii) reference to the specific provisions of the Plan upon which such adverse
benefit determination was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) a description of the Plan’s claim review procedures set forth in
Section 7.3 below and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

7.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Administrator of an adverse benefit determination, a Claimant may file with the
Board a written request for a review of such adverse determination. Thereafter,
but not later than 30 days after the review procedure began, the Claimant:

(a) may submit written comments, documents, records, and other information
relating to the claim for benefits;

(b) shall be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits; and/or

(c) may request a hearing, which the Board, in its discretion, may grant.

The Board shall take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

7.4 Decision on Review. The Board shall render its decision on review within a
reasonable time, and not later than 60 days after the receipt of the Claimant’s
review request, unless a hearing is held or other special circumstances require
additional time, in which case the Board’s decision must be rendered within 120
days after the receipt of the Claimant’s review request. If the Board determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 60-day period. In no event shall such extension exceed a period of 60
days from the end of the initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Board expects to render the benefit determination on review. The Board’s
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

(a) specific reasons for the decision;

(b) reference to the specific Plan provisions upon which the decision was based;

 

-10-



--------------------------------------------------------------------------------

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits;

(d) a statement of the Claimant’s right to bring an action under ERISA
Section 502(a) concerning an adverse benefit determination; and

(e) such other matters as the Board deems relevant.

For purposes of this Article, a document, record, or other information shall be
considered “relevant” to a Claimant’s claim if such document, record, or other
information was relied upon in making the benefit determination; was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or demonstrates compliance with the
administrative processes and safeguards required under ERISA in making the
benefit determination.

7.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 7 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 8

AMENDMENT AND TERMINATION

8.1 Amendment and Termination. While the Company intends to maintain the Plan
for as long as necessary, the Company and Administrator reserve the right to
amend and/or fully or partially terminate the Plan at any time for whatever
reasons the Company and Administrator may deem appropriate.

8.2 Contractual Obligation. Notwithstanding Section 8.1 above, the Company
hereby makes a contractual commitment to pay the benefits accrued under the
Plan.

ARTICLE 9

ACCELERATED PAYMENTS

9.1 Accelerated Distribution in Certain Events. If, for any reason, all or any
portion of a Participant’s benefit under this Plan becomes includable in income
under Section 409A of the Code to the Participant prior to receipt, the
Participant shall receive an amount equal to the taxable portion of his or her
benefit which amount shall not exceed a Participant’s unpaid benefits under the
Plan. Such a distribution shall affect and reduce the benefits to be paid under
this Plan.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 No Employment Rights. Nothing contained in the Plan shall be construed as a
contract of employment between the Employer and an Employee, or as a right of
any Employee to be continued in the employment of the Employer, or as a
limitation of the right of the Company to discharge any of its Employees, with
or without cause.

10.2 Plan Binding On Successors. The Plan shall be binding upon and inure to the
benefit of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), and such successor shall assume and agree to perform
this Plan in the same manner and to the same extent that the Company would be
required to perform as if no such succession had occurred.

10.3 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.

10.4 Assignment. The benefits payable under this Plan to any Participant or
Beneficiary are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance and are not subject to any claim,
attachment, garnishment or levy by any creditor.

10.5 Law Applicable. Subject to ERISA, this Plan shall be governed by the laws
of the State of California without regard to its conflicts of law principles.

10.6 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

10.7 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

-12-



--------------------------------------------------------------------------------

10.8 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (ii) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

IN WITNESS WHEREOF, the Company, by its duly authorized officers, have executed
this Plan effective as of January 1, 2005.

 

    UNIFIED GROCERS, INC Dated:   September 22, 2008   By:  

/s/ Robert M. Ling, Jr.

     

Robert M. Ling, Jr.

Executive Vice President & General Counsel

Dated:   September 26, 2008   By:  

/s/ Richard J. Martin

     

Richard J. Martin

Executive Vice President & Chief Financial Officer

 

-13-



--------------------------------------------------------------------------------

APPENDIX A

LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE

AVAILABLE IN ACCORDANCE WITH NOTICE 2007-86

The capitalized terms below shall have the same meaning as provided in Article 2
of the Plan.

Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under Article 4 of the Plan, the Administrator may, to the
extent permitted by Notice 2007-86, provide a limited period in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an election form on or before the deadline established by
the Administrator, which in no event shall be later than December 31, 2008. Any
distribution election(s) made by a Participant, and accepted by the
Administrator, in accordance with this Appendix A shall not be treated as a
change in either the form or timing of a Participant’s benefit payment for
purposes of Code Section 409A or the Plan. If any distribution election
submitted by a Participant in 2007 in accordance with this Appendix A either
(a) relates to an amount that would otherwise be paid to the Participant in
2007, or (b) would cause an amount to be paid to the Participant in 2007, such
election shall not be effective. If any distribution election submitted by a
Participant in 2008 in accordance with this Appendix A either (a) relates to an
amount that would otherwise be paid to the Participant in 2008, or (b) would
cause an amount to be paid to the Participant in 2008, such election shall not
be effective.

 

-14-